       Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 1 of 25




 1   Mary G. Isban (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     Phone: (602) 322-1600
 4   Fax: (602) 452-6600
 5   misban@cycn-phx.com
     mesupct@cycn-phx.com
 6   Attorneys for Defendant
 7

 8
                             UNITED STATES DISTRICT COURT
 9

10
                              FOR THE DISTRICT OF ARIZONA

11    GAIL LONG,                                     Case No.
12
                            Plaintiff,               REMOVAL TO FEDERAL
13                                                   DISTRICT COURT UNDER
      vs.                                            28 U.S.C. § 1441 (b)
14
      ALASKA AIRLINES, INC AND JOHN                  Maricopa County Superior Court
15
      DOES I-X                                       Case No. CV2020-004897
16                  Defendants.
17

18   TO: PLAINTIFF AND HER ATTORNEY OF RECORD HEREIN:

19          Defendant Alaska Airlines, Inc., files this Notice of Removal of this action to the
20
     United States District Court for the District of Arizona and sets forth the following
21
     grounds for removal:
22

23
            1.     This suit is a civil action filed in the Superior Court of the State of Arizona,

24   County of Maricopa, Cause No. CV2020-004897.               In compliance with 28 U.S.C.
25
     § 1441(a) attached as Exhibit “A” is a copy of the attorney verification, Superior Court
26
       Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 2 of 25




 1   docket, Civil Cover Sheet, Plaintiff’s Summons, Plaintiff’s Complaint, Plaintiff’s
 2
     Demand for Jury Trial, Plaintiff’s Certificate Regarding Compulsory Arbitration,
 3
     Affidavit of Service on Alaska Airlines, Inc., and Defendant’s Notice of Removal to
 4

 5   Federal Court. These documents constitute all process, pleadings and orders served in

 6   this action.
 7
            2.       Alaska Airlines, Inc., received a copy of the Summons and Complaint on
 8
     July 2, 2020.
 9

10
             3.      This court has original jurisdiction pursuant to 28 U.S.C. § 1332, and is

11   removable to this court pursuant to 28 U.S.C. § 1441, in that it is a civil action in which
12
     the amount in controversy exceeds the sum of Seventy-Five Thousand Dollars
13
     ($75,000.00), exclusive of interest and costs, and is between citizens of different states.
14
            4.       Plaintiff Gail Long is resident of the State of Montana. Defendant Alaska
15

16   Airlines, Inc., is incorporated in the State of Alaska and its principal place of business is
17   in the State of Washington.
18
             5.      Plaintiff seeks compensatory damages from Alaska Airlines, Inc., in an
19
     amount in excess of Seventy-Five Thousand Dollars ($75,000.00) for injuries sustained
20

21   in an incident that occurred on May 3, 2018, at Sky Harbor Airport Maricopa County,

22   Arizona, purportedly as a result of the alleged negligent actions of the employees of
23
     Defendant.
24

25

26
                                              -2-
       Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 3 of 25




 1          6.     Pursuant to Local Rule 3.6, Defendant certifies that this Notice of Removal
 2
     has been filed with the Clerk of the Superior Court in Maricopa County, Arizona, where
 3
     the action was commenced.
 4

 5          DATED this 31st day of July, 2020.

 6                                      CAMPBELL, YOST, CLARE & NORELL, P.C.
 7

 8                                      By s/ Mary G. Isban
                                          Mary G. Isban, Esq.
 9                                        3101 N. Central Ave., Suite 1200
10
                                          Phoenix, AZ 85012
                                          Attorneys for Defendant
11

12
     The foregoing pleading was electronically
13   filed this 31st day of July, 2020, with the
     Clerk of the United States District Court
14   using the CM/ECF System and transmittal
     to the following registrants:
15

16   Peter Leander, Esq.
     Law Office of Peter Leander
17   443 Osborn Ave., Suite 108
18   Bigfork, MT 59911
     Attorneys for Plaintiff
19
      s/ Staci Thomas
20

21

22

23

24

25

26
                                             -3-
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 4 of 25




                 EXHIBIT A
      Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 5 of 25




 1   Mary G. Isban (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     Phone: (602) 322-1600
 4   Fax: (602) 452-6600
 5   misban@cycn-phx.com
     mesupct@cycn-phx.com
 6   Attorneys for Defendant
 7

 8
                          UNITED STATES DISTRICT COURT
 9

10
                           FOR THE DISTRICT OF ARIZONA

11   GAIL LONG,                                  Case No.
12
                         Plaintiff,              VERIFICATION OF COUNSEL
13
     vs.                                         Maricopa County Superior Court
14                                               Case No. CV2020-004897
     ALASKA AIRLINES, INC AND JOHN
15
     DOES I-X
16                 Defendants.
17

18         I, MARY G. ISBAN, being first duly sworn upon her oath, deposes and says:

19         1.    On July 31, 2020, I filed a Notice of Removal to Federal Court in the
20
     Maricopa County Superior Court under Cause No. CV2020-004897.
21
           2.    On July 31, 2020, I filed a Notice of Removal in the Federal Court.
22

23
           3.    I verify that the documents attached to the Notice of Removal are a

24   complete copy of all pleadings and other documents that were previously filed with
25
     Maricopa County Superior Court.
26
     Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 6 of 25




 1       I declare under penalty of perjury that the foregoing is true and correct.
 2
         DATED: July 31, 2020
 3

 4                                            s/ Mary G. Isban
 5                                           Mary G. Isban

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                          -2-
Civil Court Case Information - Case History                                      http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                                  Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 7 of 25


                     Docket
          Select Language
         Powered by        Translate




             Case Information
             Case Number:         CV2020-004897          Judge:       Kemp, Michael
             File Date:           4/20/2020              Location:    Downtown
             Case Type:           Civil

             Party Information
             Party Name                                   Relationship                    Sex               Attorney
             Gail Long                                    Plaintiff                       Female            Peter Leander
             Alaska Airline Inc                           Defendant                                         Pro Per


             Case Documents
             Filing Date       Description                                                           Docket Date            Filing Party
             7/8/2020          AFS - Affidavit Of Service                                            7/10/2020
             NOTE: ALASKA AIRLINES INC
             4/20/2020         COM - Complaint                                                       4/22/2020
             4/20/2020         CSH - Coversheet                                                      4/22/2020
             4/20/2020         CCN - Cert Arbitration - Not Subject                                  4/22/2020
             4/20/2020         NJT - Not Demand For Jury Trials                                      4/22/2020


             Case Calendar
             There are no calendar events on file


             Judgments
             There are no judgments on file




1 of 2                                                                                                                                 7/31/2020, 8:36 AM
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 8 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 9 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 10 of 25
     Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 11 of 25




 1Peter Leander
  Law Office of Peter Leander
2
  443 Osborn Ave. Ste. 108
3 Bigfork, IVIT 59911
      (406)837-4123
4     peter@leanderlaw.com
 5    Attorney for Plaintiff

6                 INTHE SUPERI®R COURT OF THE STATE OF AIRIZONA
7
                          IN AND FOR TgiE tCOUNTY Og+' MARYC®PA
 8
      GAIL LONG,                                                                 ru;r; tQ97
 9                                                          Case *o':    '-J ~
10                 Plaintiff,

11    vs.                                                   SUMMONS
12
   ALASKA AIRLINES, INC AND JOHN
13 DOES I-X,

14                  Defendants. -
15

16

17           WAItNING: 'This is an official docngnent froffi the court that affects y®ur
18
      rights. Read tkeis carefully. If you do not understand it, contact a flawyer for help.

19
      F1tOM TBE STATE OF AIZIZOIVA T'O:
20

21
                    ALASKA AYLRI.,IN1ES, ](NC

22           A lawsuit has been filed against you. A copy of the lawsuit and other court papers

23    are served on you with this Summons.
24
             If you do not want a judgment or order taken against you without your input, you
25
      must file an Answer or a Itesponse in writing with the court and pay the filing fee. If you
26
     Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 12 of 25




 1 I do not file an Answer or Response the other party may be given the relief requested in
 2 his/her Petition or Complaint. To file your Answer or Response take, or send, the Answer
 3
   or Response to the Office of the Clerk of the Superior Court, 201 W. Jefferson Street,
 4
 5 Phoenix, Arizona 85003-2205 or Office of the Clerk of the Superior Court, 18380 N. 401
 6   Street, Phoenix, Arizona 85032 or Office of the Clerk of Superior Court, 222 E. Javelina
 7 Avenue, Mesa, Arizona 85210-6201 or Office of the Clerk of Superior Court, 14264 W.
 8
   Tierra Buena Lane, Surprise, Arizona, 85374. Mail a copy of your Response or Answer to
 9
10 the other party at the address listed on the top of this Summons.
11         If this Summons and the other court papers were served on you by a registered
12 process server or the Sheriff, within the State of Arizona, your Response or Answer must
13 I
     be filed within twenty (20) calendar days from the date you were served, not counting the
14
15 day you were served. If this Summons and other papers were served on you by a registered
16 process server or the Sheriff outside the State of Arizona, your Response or Answer must
17 be filed within thirty (30) calendar days from the date you were served, not counting the
18
   day you were served. Service by a registered process server or the Sheriff is complete when
19
20 made. Service by Publication is complete thirty (30) days after the date of the frst
21 publication.
22         You can get a copy of the court papers filed in this case from the Plaintiff at the
23
     address at the top of this paper, or from the Clerk of the Superior Court's Customer Service
24
25 Center at 601 W. Jackson, Phoenix, Arizona 85003 or 18380 N. 40th Street, Phoenix,
26



                                            -2-
     Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 13 of 25




 1 Arizona 85032 or 222 E. Javelina Avenue,lVlesa, Arizona 85210 or 14264 W. Tierra

2
     Buena Lane, Surprise, Arizona, 85374.
 3
            Requests for reasonable accommodation for persons with disabilities must be xnade
4
 5   to the division assigned to the case by parties at least ten (10) judicial days in advance of a

 6   scheduled court proceeding. Requests for an interpreter for persons with limited English
7    proficiency must be made to the division assigned to the case by the party needing the
 8
     interpreter and/or translator or his/her counsel at least ten (10) judicial days in advance of a
 9
10 scheduled court proceeding.
11
            SICqNED Ar1D SEALED this date:
12
13
14                                       Jeff Fine, Clerk of Superior Court
                                                                        Ap-- F
15
16                                                                  APR 2 0 2020
     :                                                        ~
17          Deputy Clerk                                             CLEkK OViaD~ &#ERPOR COO
                                                                              6. TA9MM
18                                                                          B~(

19
20
21
22
23
24
25
26



                                              -3-
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 14 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 15 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 16 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 17 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 18 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 19 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 20 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 21 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 22 of 25
Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 23 of 25
      Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 24 of 25




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452- 6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                        IN AND FOR THE COUNTY OF MARICOPA
 9

10
      GAIL LONG,                                    NO. CV2020-004897

11                         Plaintiff,               NOTICE OF REMOVAL TO
                                                    FEDERAL COURT
12
      vs.
13
      ALASKA AIRLINES, INC AND JOHN                 (Hon. Michael Kemp)
14    DOES I-X,
15
                           Defendants.
16

17   TO PLAINTIFF AND HER ATTORNEYS OF RECORD HEREIN:
18
            Please take notice that a Notice of Removal of this action pursuant to 28 U.S.C.
19
     § 1441(a) was filed in the United States District Court for the District of Arizona on July
20

21   31, 2020. A copy of the Notice of Removal is attached to this Notice and is hereby served

22   and filed in the above-captioned action.
23
     ...
24
     ...
25

26   ...
      Case 2:20-cv-01520-DJH Document 1 Filed 07/31/20 Page 25 of 25




 1         DATED this 31st day of July, 2020.
 2
                                       CAMPBELL, YOST, CLARE & NORELL, P.C.
 3

 4                                     By /s/ Mary G. Isban
 5                                       Mary G. Isban, Esq.
                                         3101 N. Central Ave., Suite 1200
 6                                       Phoenix, AZ 85012
                                         Attorneys for Defendant
 7

 8
     COPY of the foregoing e-filed
 9   this 31st day of July, 2020,
10
     with a copy automatically routed to the
     Hon. Michael Kemp.
11
     COPY of the foregoing emailed on
12
     this 31st day of July, 2020, to:
13
     Peter Leander, Esq.
14   Law Office of Peter Leander
     443 Osborn Ave., Suite 108
15
     Bigfork, MT 59911
16   Attorneys for Plaintiff
17    /s/ Staci Thomas
18

19

20

21

22

23

24

25

26
                                               -2-
